Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restrictions
1. 	Claims 51-70 are presented for examination and claims 1-50 are cancelled.
Newly submitted claims 51-70 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Independent claim 51 recite displaying, on a display of the appliance load manager and before the future time occurs, the time range that includes a start time and a stop time that notifies the residential customer that the appliance load manager will control cycling of the air conditioner during the time range in order to reduce the peak demand of electricity during the time range;  independent claim 60, addition to claim 50 limitation, recite notifying, before the time frame occurs, the residential customer that the appliance load manager will be cycling the air conditioner on and off by displaying the time frame on a display of the appliance load manager; and independent claim 67, a display that displays, before the time range commences, the time range to notify the residential customer that the appliance load manager will be controlling the air conditioner during the time rang, classified under, at least Y02B70/3225 over loops with the pervious claims CPC symbol; claims 51-70 requiring a new search since the limitations of claims 51-70 are not recited in the originally examined claims 31-50. Dependent claims 53-59, 61-66 and 68-70 depend in claims 51, 60 and 67 and inherit all of the characteristic of that claim. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 51-70 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
2.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119